 Case: 1:19-cv-00694-SJD-KLL Doc #: 11 Filed: 10/21/20 Page: 1 of 2 PAGEID #: 299



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Timothy Lute,

                 Petitioner(s),
                                                      Case Number: 1: 19cv694
       vs.
                                                      Judge Susan J. Dlott
Warden, Chillicothe Correctional Institution,

                 Respondent(s).

                                              ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Karen L. Litkovitz filed on September 25, 2020 (Doc. 3), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired October 9, 2020. However,

the Report and Recommendation was returned as "undeliverable" on October 9, 2020. There is

not a forwarding address. Therefore, the Court ADOPTS said Report and Recommendation.

       Accordingly, petitioner's petition for a writ of habeas corpus pursuant to 28 U.S.C. §2254

(Doc. 3) is DENIED with prejudice.

       A certificate of appealability will not issue with respect to the claims alleged in the

petition, which have been addressed on the merits herein, since petitioner has not stated a "viable

claim of the denial of a constitutional right," nor are the issues presented "adequate to deserve

encouragement to proceed further." See Slack v. McDaniel, 529 U.S. 473,475 (2000) (citing

Barefoot v Estelle, 463 U.S. 880 893 & n.4 (1983)). See also 28 U.S.C. § 2253 ( c ); Fed. R.

App. P. 22(b).
 Case: 1:19-cv-00694-SJD-KLL Doc #: 11 Filed: 10/21/20 Page: 2 of 2 PAGEID #: 300



       With respect to any application by petitioner to proceed on appeal informa pauperis, the

Court will certify pursuant to 28 U.S.C.   ~   l 9 l 5(a)(3) that an appeal of any Order adopting the

Repot and Recommendation will not be taken in "good faith,". Therefore, the Court DENIES

petitioner's leave to appeal injorma pcwperis upon a showing of fin ancial necessity. See Fed.

App. P. 24(a); Kincade v. Sparkman. 117 f .3d 949, 952 (6 th C ir. 1997).



       IT IS SO ORDERED.




                                                         Judge Susan J. DI
                                                         Un ited States District Court
